 

Exhibit 10.5

 

COMMUNITY BANK OF THE CHESAPEAKE
RETIREMENT PLAN FOR DIRECTORS
(As amended and restated)

 

This amended, restated and renamed “Community Bank of the Chesapeake Retirement
Plan for Directors” (the “Plan”) is adopted by the Community Bank of the
Chesapeake for the benefit of directors. The purpose of the Plan is to provide a
retirement benefit and to offer participants an opportunity to elect to defer
the receipt of compensation pursuant to section 451 of the Internal Revenue Code
of 1986, as amended (the “Code”). The Plan provides benefits only to independent
contractors and, thus, is exempt from the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

ARTICLE I
Definitions

 

1.1 “Agreement” shall mean the Deferred Compensation Agreement attached hereto
as Exhibit A.

 

1.2 “Bank” shall mean Community Bank of the Chesapeake, or any successor
thereto.

 

1.3 “Beneficiary” shall mean the Participant’s beneficiary designated pursuant
to Article V of the Plan.

 

1.4 “Benefit Percentage” shall be determined based on the Participant’s
completed calendar years of service on the Board as a non-employee Director,
whether before or after the Effective Date, and shall be determined according to
the following schedule:

 

Participant’s
Full Years of Service  Participant’s
Benefit Percentage  Less than 5   0% 5 to 9   33-1/3% 10 to 14   66-2/3% 15 or
More   100%

 

1.5 “Board” shall mean the Board of Directors of the Bank.

 

1.6 “Cause” shall mean removal of a Director from service due to the following:

 

(i)   indictment for, or conviction of, a criminal offense involving dishonesty
or breach of trust resulting in a potential or actual penalty of imprisonment
for one year or more;

 

(ii)   the issuance by a banking agency of a cease and desist order for conduct
involving dishonesty or breach of trust that is final and not subject to appeal;
or

 

(iii)   a finding by a regulatory agency whose decision is final of a violation
of any law, rule or regulation governing banking, securities, commodities or
insurance, or any final cease and desist order issued by a banking, securities,
commodities or insurance regulatory agency.

 

 1 

 

 

1.7 “Change in Control” means the occurrence of a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, each as defined in Treas. Reg. section
1.409A-3(i)(5). In addition, for purposes of vesting only, “Change in Control”
also shall mean the occurrence of any of the following:

 

(i)   Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

(ii)   Acquisition of Significant Share Ownership: A report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner(s) of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns fifty
percent (50%) or more of its outstanding voting securities;

 

(iii)  Change in Composition of the Board of Directors: During any period of two
consecutive years, individuals who constitute the Company’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of the Company’s Board of Directors; provided, however, that
for purposes of this clause (iii) each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least three-fourths (3/4) of the directors who were directors at the
beginning of the period shall be deemed to have been a director at the beginning
of the two-year period; or

 

(iv)  Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9 “Company” shall mean The Community Financial Corporation, or any successor
thereto.

 

1.10 “Deferral Account” or “Account” shall have the meaning set forth in Section
5.2 of Article V of the Plan.

 

1.11 “Designation Date” means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 5.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 5.5, shall become effective. The Designation Dates in any
Plan Year shall be designated by the Bank.

 

1.12 “Director” shall mean a non-employee member of the Board of Directors of
the Bank and/or the Company.

 

 2 

 

 

1.13 “Disability” means a Director’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 

1.14 “Effective Date” shall have the meaning set forth in Article XVIII.

 

1.15 “Participant” means anyone who is a Director at any time on or after the
Effective

Date.

 

1.16 “Return on Equity (ROE)” means net income available to common shareholders
divided by common equity, as determined by the Bank, in its sole discretion, in
accordance with generally accepted accounting principles (GAAP).

 

1.17 “Separation (or Separates) from Service” means the date there is a
good-faith and complete termination of the contract to provide director services
(i.e., the Participant does not anticipate any continued director services, a
renewal of a contract to provide director services, and does not anticipate that
he or she will become an employee).

 

1.18 “Plan” shall mean this Community Bank of Tri-county Retirement Plan for
Directors.

 

1.19 “Surviving Spouse” shall mean the spouse of a Director at the time of the
Director’s death, provided the Director and spouse are not then legally
separated or divorced.

 

1.20 “Valuation Date” means the last day of each Plan Year quarter and any other
date that the Bank, in its sole discretion, designates as a Valuation Date.

 

1.21 “Vested Percentage” shall be determined based on the number of the
Participant’s full years of service as a non-employee Director, and shall be
determined according to the following schedule:

 

Participant’s  Participant’s  Full Years of Service  Vested Percentage  Less
than 1   33-1/3% 1   66-2/3% 2 or more   100%

 

Notwithstanding the foregoing, a Participant’s Vested Percentage shall increase
to 100% in the event he Separates from Service for any reason after attaining
age 72 or incurring a Disability, as determined by the Board.

 

ARTICLE II
Retirement Benefits

 

2.1 In the event of a Participant’s Separation from Service for any reason other
than Cause, death or Disability, the Participant shall be entitled to receive an
annual benefit for ten (10) years in an amount equal to the product of (i) the
Participant’s Benefit Percentage, (ii) the Participant’s Vested Percentage, and
(iii) $3,500 (subject to adjustment by the Board) (the “Retirement Benefits”).

 

 3 

 

 

The Retirement Benefits due under this Article shall begin on the first day of
the second month following the date of the Participant’s Separation from
Service, and shall thereafter be made on the annual anniversary dates of the
initial payment date. Except as provided in Article IV, no Retirement Benefits
shall be payable hereunder after the death of the Participant.

 

2.2 Notwithstanding anything in the Plan to the contrary, no Retirement Benefits
shall be payable under this Article II following a Participant’s termination of
service for Cause.

 

2.3 Unless otherwise addressed pursuant to an agreement between a Participant
and the Company and/or the Bank in effect at the time of a Change in Control,
Retirement Benefits payable under Article II of the Plan in connection with a
Change in Control (as described in Article X) shall be reduced to the extent
necessary to ensure compliance with Section 280G of the Code, as amended, or any
successor thereto.

 

ARTICLE III
Disability Benefits

 

3.1 In the event that a Participant experiences a Separation from Service due to
Disability, the Participant shall receive an annual benefit for ten years in an
amount equal to the product of (i) the Benefit Percentage and (ii) $3,500
(subject to adjustment by the Board) as of the 1st day of the year in which the
Participant experiences a Separation from Service due to Disability (the
“Disability Benefits”). The Disability Benefits due under this Article III shall
begin on the first day of the second month following the date of the
Participant’s Separation from Service, and shall thereafter be made on the
annual anniversary dates of the initial payment date. Except as provided in
Article IV, no Disability Benefits shall be payable hereunder after the death of
the Participant.

 

ARTICLE IV
Death Benefit

 

4.1 In the event that a Participant dies before collecting any of the benefits
provided under Articles II or III, the Participant’s Surviving Spouse, or if
none, the Participant’s estate, shall be entitled to receive a lump sum payment
having a present value equal to five (5) times the annual amount that the
Participant would have received under Article II if the Participant had both
Separated from Service on the date of death and had a Vested Percentage equal to
100% (the “Death Benefit”). Payment of the Death Benefit shall be made on or
before the first day of the second month following the date of the Participant’s
death.

 

4.2 In the event that a Participant dies after commencing to receive the
benefits provided under Article II or III, the Participant’s Surviving Spouse,
or if none, the Participant’s estate, shall be entitled to receive a lump sum
payment having a present value equal to the payments that the Participant would
have received if the Participant had survived to collect all benefits that would
have been paid under Article II or III, as applicable, from the date of the
Participant’s death through the date on which the Participant would have
received the 10th annual payment otherwise payable under Article II or III, as
applicable. Payment of the death benefit described under this Section 4.2 shall
be made on or before the first day of the second month following the date of the
Participant’s death.

 

 4 

 

 

ARTICLE V
Deferred Compensation

 

This Article of the Plan establishes a voluntary deferred compensation program
for Participants, subject to the terms and conditions set forth below.

 

5.1 Subject to the remaining paragraphs of this Section 5.1 and in accordance
with rules established by the Bank, a Participant may elect to defer director
fees which are due to be earned and which would otherwise be paid to the
Participant, in any fixed periodic dollar amounts or percentages designated by
the Participant. Amounts so deferred will be considered a Participant’s
“Compensation Deferrals.” Except as provided below, a Participant shall make
such election(s) under this paragraph with respect to a coming Plan Year during
the period beginning on the November 1 and ending on the December 31 of the
prior calendar year, or during such other period as might be established by the
Bank, which period ends no later than the December 31 preceding the Plan Year in
which the services giving rise to the Compensation to be deferred are to be
performed.

 

Notwithstanding the preceding, in the case of the first Plan Year in which an
eligible individual initially becomes eligible to participate (as described in
Treas. Reg. section 1.409A-2(a)(7)), the individual may make an irrevocable
election, no later than thirty (30) days after the date he initially becomes
eligible to participate, to defer director fees relating to services to be
performed after the election.

 

After the deadline for making a deferral election for a Plan Year (as set forth
above) has passed, the Participant may not change or revoke his or her
Compensation Deferral election until the following Plan Year, except to the
extent permitted by the Bank and under Code section 409A upon a disability,
unforeseeable emergency (as described in Section 5.3), or a hardship
distribution pursuant to section 1.401(k)-1(d)(3) of the Treasury Regulations.
For purposes of this paragraph only, “disability” means any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.

 

Deferral elections, once made, shall continue in effect for subsequent calendar
years unless a Participant files a new Agreement prior to December 31 of the
year prior to the calendar year in which the change will take place. A
subsequent deferral election will only become effective as of the following
January 1st.

 

5.2 Deferred amounts shall be credited by the Bank and the Company as of the end
of each calendar quarter, in accordance with the Participant’s deferral election
under the Agreement. The deferred amounts shall be credited to a bookkeeping
account (“Deferral Account”) established in the name of each Participant, in
accordance with the terms of the Participant’s deferral election. Each
Participant’s Deferral Account will separately account for credits, debits and
earnings and losses, as described in this Article V. Participants shall be 100%
vested in their Deferral Accounts at all times.

 

 5 

 

 

5.3 Pursuant to Section 5.5, each Participant shall have the right to direct the
Bank as to how amounts in his or her Deferral Account shall be deemed to be
invested. The Bank shall invest the account maintained on behalf of a
Participant pursuant to the directions the Bank has received from that
Participant. As of each Valuation Date, the Participant’s Deferral Account will
be credited or debited to reflect the Participant’s deemed investment.

 

5.4 A distribution to a Participant or his or her Beneficiary or Beneficiaries
shall be charged to the Participant’s Deferral Account as of the date of the
distribution. Amounts shall be charged on a pro rata basis against the
investment options in which the Participant’s Deferral Account is deemed to be
invested.

 

5.5 Subject to such limitations as may from time to time be required by law,
imposed by the Bank or the Trustee (if any) or contained elsewhere in the Plan,
and subject to such operating rules and procedures as may be imposed from time
to time by the Bank or the Trustee (if any), prior to, and effective for, each
Designation Date, each Participant may communicate to the Bank a direction as to
how his or her Deferral Account should be deemed to be invested among the Plan’s
deemed investment options. The direction shall designate the percentage of the
Participant’s Deferral Account to be deemed to be invested in each investment
option, and shall become effective subject to the following rules and
procedures.

 

(a)          Any initial or subsequent deemed investment direction shall be in
writing, on a form supplied by and filed with the Bank (or in any other manner
prescribed by the Bank), and shall be effective as soon as practicable after the
filing.

 

(b)          All amounts credited to the Participant’s Deferral Account shall be
deemed to be invested in accordance with the then effective deemed investment
direction, and as of the effective date of any new deemed investment direction,
all or a portion of the Participant’s Deferral Account at that date shall be
reallocated among the designated deemed investment options according to the new
deemed investment directions, until a subsequent deemed investment direction is
filed and becomes effective.

 

(c)          If the Bank receives a deemed investment direction which it finds
is incomplete, unclear or improper, the Participant’s deemed investment
direction then in effect shall remain in effect (or, in the case of a deficiency
in an initial deemed investment direction, the Participant shall be deemed to
have filed no deemed investment direction) until the next Designation Date,
unless the Bank provides for, and permits the application of, corrective action
before that time.

 

(d)          If the Bank possesses at any time directions as to the deemed
investment of less than all of a Participant’s Deferral Account, the Participant
shall be considered to have directed that the undesignated portion of the
Deferral Account be deemed to be invested in any investment option selected by
the Bank, and the Bank shall not be liable for the investment option(s) it
selects.

 

(e)          Each Participant, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Bank and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant’s Deferral Account.

 

(f)          Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

 6 

 

 

(g)          In addition to the investment options selected by the Bank as being
available under the Plan, each Participant may elect that all or a portion of
his or her Deferral Account be credited or debited, as applicable, as of the end
of each calendar quarter (or as soon as administratively practicable) by an
amount equal to the consolidated Return on Equity (“ROE”) of the Company, which
rate shall be adjusted as of each Valuation Date.

 

5.6 A Participant’s Deferral Account shall be paid in the form of (1) a lump sum
distribution or (2) equal installments over a period from one to 10 years, as
elected by the Participant at the time he initially submits an Agreement or in
accordance with Section 5.8. Payment shall commence by the December 31 of the
Plan Year during which the Participant Separates from Service (or, if later, by
the 15th day of the third calendar month following the Separation from Service),
or on the date designated by the Participant in the Agreement at the time he
initially submits an Agreement or in accordance with Section 5.8.
Notwithstanding the foregoing, a Participant’s Deferral Account will be paid to
the Participant (or his Beneficiary or estate) in a lump sum following the
effective date of a Change in Control, as described in Article X.

 

5.7 Upon the death of a Participant prior to receipt of all benefits payable
under this Article, then such payment(s) shall be made in accordance with the
Participant’s distribution election to the Beneficiary designated by the
Participant in his or her Agreement (and in the absence of a validly designated
Beneficiary, to the Participant’s estate).

 

5.8 Agreements made hereunder shall be prospective only and shall be irrevocable
with respect to amounts deferred pursuant to the Agreement. Participants may not
change a previously submitted distribution election, unless such change is made
in accordance with Section 409A of the Code (i.e., the Participant may
irrevocably elect to change his or her above-described election (or deemed
election) by submitting the proper election form to the Bank at least 12 months
prior to the date on which the distribution is to be made (or commence) and
delaying the distribution (or commencement of distributions) at least five full
calendar years from the previously scheduled distribution date). Any election to
change the distribution under this paragraph shall not take effect until at
least twelve (12) months after the date on which the election is made. Any such
change in election may not result in an acceleration of any payment.
Notwithstanding the foregoing, a Participant may at any time and from time to
time (i) change the Beneficiary designated in paragraph 3 of the Agreement,
and/or (ii) change the deferral amounts for a subsequent calendar year in
accordance with Section 5.1 of the Plan.

 

ARTICLE VI
Source and Form of Benefits

 

6.1 The Plan shall constitute an unfunded, unsecured promise to provide benefits
in the future, to the extent such benefits become payable. Benefits shall be
paid from the general assets of the Bank or Company, and no person shall, by
virtue of this Plan, have any interest in such assets (other than as an
unsecured creditor). In the event that a trust is established as described
herein at Article IX, the trustee of such trust shall inform the Board annually
prior to the commencement of each fiscal year as to the manner in which such
trust assets shall be invested.

 

 7 

 

 

ARTICLE VII
Assignment

 

7.1 Except as otherwise provided by this Plan, it is agreed that neither the
Participant, nor any other person or persons, shall have any right to commute,
sell, assign, transfer, encumber, pledge or otherwise convey the right to
receive any benefits under this Plan.

 

ARTICLE VIII
No Retention of Services

 

8.1 The benefits payable under this Plan shall be independent of, and in
addition to, any other compensation payable to a Participant, whether fees,
bonus, retirement income under employee benefit plans sponsored or maintained by
the Bank or the Company, or otherwise. This Plan shall not be deemed to
constitute a contract of employment between the Bank or the Company and any
Participant.

 

ARTICLE IX
Rights of Participants

 

9.1 The rights of the Participants under this Plan shall be solely those of
unsecured creditors. In the event that the Bank or the Company establish an
irrevocable trust in connection with the Plan (“Trust”), the trust assets shall
remain at all times subject to claims by their general creditors in accordance
with applicable law. Any such trust shall be intended to be treated as a
“grantor trust” under the Code and the establishment of a trust or the
utilization of any existing trust for Plan benefits, as applicable, shall not be
intended to cause any Participant to realize current income on amounts
contributed thereto, and any trust shall be so interpreted.

 

ARTICLE X
Automatic Cash-Out Upon a Change in Control

 

10.1 The provisions of this Article shall supersede any provisions of this Plan
to the contrary. In the event of a Change in Control (as defined for purposes of
vesting) while a Participant is serving as a Director, the Participant’s Vested
Percentage shall become 100%. In the event of a Change in Control (as defined
for purposes of distribution), the present value of the Participant’s vested
benefits shall be due and payable to the Participant (or, in the event of his
death, his Surviving Spouse (for benefits pursuant to Article II of the Plan) or
designated Beneficiary (for benefits pursuant to Article V of the Plan), or, if
none, to his estate) in one lump sum payment within 10 days following such
Change in Control. In the event of a Change in Control (as defined for purposes
of distribution) after a Participant terminates service, the present value of
any benefits not yet paid to the Participant (or his Surviving Spouse,
designated Beneficiary or his estate, as applicable, in the event of his death)
shall be due and payable to the Participant (or his Surviving Spouse, designated
Beneficiary or estate, as applicable in the event of his death) in one lump-sum
payment within ten (10) days following the Change in Control.

 

 8 

 

 

ARTICLE XI
Reorganization

 

11.1 The Bank agrees that it will not merge or consolidate into any other
corporation or organization, or permit its business activities to be taken over
by any other organization, unless and until the succeeding or continuing
corporation or other organization shall expressly assume the rights and
obligations of the parties as herein set forth. The Bank further agrees that it
will not cease its business activities or terminate its existence, other than as
heretofore set forth in this paragraph, without having made adequate provision
for the fulfillment of obligations under the Plan.

 

ARTICLE XII
Amendment and Termination

 

12.1 Subject to Code section 409A, the Board may amend or terminate the Plan at
any time; provided, however, that no amendment or termination shall, without the
written consent of the affected Participants, alter or impair any rights of
Participants under the Plan.

 

ARTICLE XIII

Governing Law

 

13.1 This Plan shall be construed and governed in all respects under and by the
laws of the State of Maryland, except where those laws are preempted by the laws
of the United States. If any provision of this Plan shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

 

ARTICLE XIV
Headings

 

14.1 Headings and subheadings in this Plan are inserted for convenience of
reference only and constitute no part of this Plan.

 

ARTICLE XV
Gender

 

15.1 This Plan shall be construed, where required, so that the masculine gender
includes the feminine.

 

ARTICLE XVI
Interpretation of the Plan

 

16.1 The Board shall have sole and absolute discretion to administer, construe,
and interpret the Plan, and the decisions of the Board shall be conclusive and
binding on all affected parties.

 

 9 

 

 

ARTICLE XVII
Legal Fees

 

17.1 In the event any dispute shall arise between a Participant and the Bank or
the Company as to the terms or interpretation of this Plan, whether instituted
by formal legal proceedings or otherwise, including any action taken by a
Participant to enforce the terms of this Plan or in defending against any action
taken by the Bank or the Company, the Bank or the Company shall reimburse the
Participant for all costs and expenses, including reasonable attorneys’ fees,
arising from such dispute, proceedings or actions: provided that the Participant
shall return such amounts to the Bank or Company if he fails to obtain a final
judgment by a court of competent jurisdiction (or a settlement of such dispute,
proceedings, or actions) substantially in his favor. Such reimbursements to a
Participant shall be paid within 10 days of the Participant furnishing written
evidence, which may be in the form, among other things, of a canceled check or
receipt, of any costs or expenses incurred by the Participant. Any such request
for reimbursement by a Participant shall be made no more frequently than at 30
day intervals. Notwithstanding the preceding, to the extent such reimbursements
to the Participant constitute deferred compensation subject to Code section
409A, the following rules apply: (a) The right to reimbursement shall be
available for the lifetime of the Participant, (b) the amount of expenses
eligible for reimbursement during one calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, and (c) the reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred.

 

ARTICLE XVIII
Effective Date; Section 409A Compliance

 

18.1 The effective date of the amendment and restatement of the Plan is January
1, 2015. Unless terminated earlier in accordance with Article XII, this Plan
shall remain in effect during the term of service of the Participants and until
all benefits payable hereunder have been made. Notwithstanding anything in this
Plan to the contrary, the Plan and Agreements issued under the Plan shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Code, together with any guidance issued
thereunder, including guidance issued after the effective date of the Plan. The
Board reserves the right, in its discretion, to adopt such amendments to the
Plan and other policies and procedures (including amendments, policies and
procedures with retroactive effect), or to take any other actions the Board
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code.

 

 10 

 

